              Case 5:18-cr-00501-BLF Document 38 Filed 10/09/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     VARELL L. FULLER
 3   Assistant Federal Public Defender
     55 South Market Street, Suite 820
 4
     San Jose, CA 95113
 5   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 6   Email:       Varell_Fuller@fd.org

 7
     Counsel for Defendant AYALA-CAMACHO
 8

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13
        UNITED STATES OF AMERICA,                         Case No.: CR 18-00501 BLF
14
                        Plaintiff,                        STIPULATION AND ORDER TO
15                                                        CONTINUE HEARING TO
                v.                                        NOVEMBER 24, 2020
16
        ISMAEL AYALA-CAMACHO,
17
                        Defendant.
18

19

20                                            STIPULATION
21           The parties acting through their respective counsel hereby stipulate, subject to the
22   Court’s approval, that the status hearing currently set for Tuesday, October 13, 2020, be
23
     continued to Tuesday, November 24, 2020, at 9:00 a.m.
24
             Mr. Ayala-Camacho is alleged to have violated his supervised release conditions. The
25
     conduct alleged in the Form 12 is related to proceedings pending before the Monterey County
26

27   Superior Court. This matter is trailing the Monterey County case. The parties respectfully ask

28   that the Court continue the October 13, 2020, status hearing because the Monterey County case

     STIPULATION AND ORDER;
     CR 18-00501 BLF
              Case 5:18-cr-00501-BLF Document 38 Filed 10/09/20 Page 2 of 2



 1   has not yet resolved. Specifically, U.S. Probation has advised that the Monterey County case is
 2   currently set for a preliminary hearing on October 14, 2020.
 3
             Accordingly, the parties respectfully request that the Court continue the status hearing
 4
     to November 24, 2020, for further status.
 5
           IT IS SO STIPULATED.
 6

 7
     Dated: October 9, 2020                      _____ /s/____________________
 8                                               VARELL L. FULLER
                                                 Assistant Federal Public Defender
 9
     Dated: October 9, 2020                      _____/s/____________________
10                                               JEFFREY D. NEDROW
                                                 Assistant United States Attorney
11
     //
12

13   //

14                                               ORDER

15         GOOD CAUSE APPEARING, upon stipulation of the parties, IT IS HEREBY

16   ORDERED that the status hearing currently set for Tuesday, October 13, 2020, shall be
17
     continued to Tuesday, November 24, 2020, at 9:00 a.m.
18
           IT IS SO ORDERED.
19
     Dated: October 9, 2020
20
                                                 ________________________________
21                                               HONORABLE BETH L. FREEMAN
                                                 United States District Judge
22

23

24

25

26

27

28

     STIPULATION AND ORDER;
     CR 18-00501 BLF
                                                    2
